DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed thickness range is not disclosed in the original specification.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A specific tie layer that is peelable is not disclosed in the original specification.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A specific barrier layer having the claimed permeation coefficient is not disclosed in the original specification. For purposes of examination, any PET will be interpreted to have the claimed permeation coefficient.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The making of a pipe having a loose layer is not disclosed in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the 

8.	Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 10 recites the phrase ‘the barrier layer’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

9.	Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 recites the phrase ‘the polyolefin’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

10.	Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 18 recites the phrase ‘the tie layer’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

11.	Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘permeation coefficient,’ and the claimed units, are indefinite as the meaning of the phrase and units are unclear. For purposes of examination, the phrase will be 

12.	Claim 25 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘preferably’ is indefinite as it is unclear if the thickness is being claimed. Claim 25 recites the phrase ‘the peelable layer’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

13.	Claim 26 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 26 recites the phrase ‘the most inner’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

14.	Claim 27 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 27 recites the phrase ‘the peelable’ in lines 2 – 4. There is insufficient antecedent basis for this limitation in the claim.

15.	Claim 28 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 28 recites the phrase ‘the peelable’ in line 2. There is insufficient antecedent basis for this limitation in the claim.


17.	Claim 30 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 30 recites the phrase ‘the peelable’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 102
18.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

19.          Claims 1 – 2 are rejected under 35 U.S.C. 102(b) as being anticipated by Matsunake et al (JP 50 – 127984 A). 
With regard to Claims 1 – 2, Matsunake et al disclose a pipe covered with a tube comprising polyethylene terephthalate (Example 1, page 7, English translation) that is protective (page 2, line 5, English translation). A multi – layered pipe having a wall is therefore disclosed. 

20.          Claims 1 – 6, 8 – 19, 22 – 31 and 36 – 37 are rejected under 35 U.S.C. 102(b) as being anticipated by Kitano et al (U.S. Patent Application Publication No. 2006/0286366 A1). 
m (paragraph 0084), therefore the claimed thickness; the PET is therefore a protective layer.
With regard to Claim 3, the layer is pigmented (paragraph 0045).
With regard to Claim 4, the layer is transparent (paragraph 0038).
With regard to Claim 5, a barrier is disclosed that is a barrier to gas (paragraph 0047) that is included in an intermediate layer (paragraph 0046), and therefore, relative to polyolefin, has an enhanced resistance to permeation of oxygen.
With regard to Claim 6, the barrier layer is non – metallic (polyamide; paragraph 0048).
With regard to Claim 10, as shown in Figure 6, the outer layer is adjacent to the intermediate layer (paragraph 0046). The protective layer and the barrier layer are therefore are structurally identical to two layers that are incorporated in a single layer.
With regard to Claim 11, the thickness of the intermediate layer is 3 to 50 m (paragraph 0084).
With regard to Claim 12, an inner layer is also disclosed that is olefin resin (paragraph 0038; Figure 6).
With regard to Claim 13, the inner layer is polyethylene (paragraph 0039) and an additional polyethylene layer is disclosed between the inner layer and the intermediate layer (resin layers of the same kind as the inner layer can be provided between the inner and outer layers; paragraph 0083). A peelable layer is therefore disclosed, as stated on page 8, lines 26 – 28 of the instant specification.

With regard to Claim 15, a tie layer of polyethylene is therefore disclosed.
With regard to Claim 16, an additional polyethylene terephthalate layer is disclosed between the protective layer and the intermediate layer (resin layers of the same kind as the outer layer can be provided between the inner and outer layers; paragraph 0083). A tie layer of a first type, that is the additional polyethylene terephthalate layer, is therefore situated for bonding the protective layer against the barrier layer.
With regard to Claim 17, a second additional polyethylene layer is disclosed between the peelable layer and the intermediate layer (resin layers, therefore two, of the same kind as the inner layer can be provided between the inner and outer layers; paragraph 0083). A tie layer of a second type is therefore situated for bonding the peelable layer against  the barrier layer.
With regard to Claims 18 – 19 and 22, the thickness of the tie layer of the second type is therefore about 0.1 mm.
With regard to Claims 23 – 24, the claimed aspect of ‘co – extrusion’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 25 – 26, a peelable layer having a thickness of more than 0.1 mm is therefore disclosed.
With regard to Claim 27, because the peelable layer is polyethylene, the layer is sufficiently bonded to the inner layer to prevent relative movement between the peelable layer 
With regard to Claims 28 – 31, the peelable layer is free from adhesives (the invention is quite free of the adhesive layer; paragraph 0086).
With regard to Claim 36, because a pipe is disclosed, having the claimed layers, the pipe is constructed and arranged to be laid trenchlessly.
With regard to Claim 37, because a pipe is disclosed, having the claimed layers, the pipe is constructed and arranged to transport oxygen gas.



Claim Rejections – 35 USC § 103
21.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

22.       Claims 7 and 20 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitano et al (U.S. Patent Application Publication No. 2006/0286366 A1) in view of Gibbons et al (U.S. Patent No. 4,948,640). 
Kitano et al disclose a pipe having a barrier layer as discussed above. The pipe is for the making of a bottle (paragraph 0088 of Kitano et al). With regard to Claim 7, Kitano et al fail to disclose a barrier layer comprising PET. 

It would therefore have been obvious for one of ordinary skill in the art to provide for a barrier layer comprising PET in order to obtain a barrier to oxygen and flavor oil as taught by Gibbons et al.
With regard to Claims 20 – 21, the claimed permeation coefficient would therefore be obtained.







23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782